                                          -��-~�---------




       3.      All documents filed in this action prior to the entry of this Order shall remain

under seal and not be made public, except for, thirty days after entry of this Order, relator's qui

tam complaint, this Order, and the Notice.

       4.      Upon the unsealing of the complaint, the seal shall be lifted as to all other matters

occurring in this action subsequent to the entry of this Order.

       5.      The parties shall serve all pleadings, motions, and notices of appeal filed in this

action, including supporting memoranda and materials, upon the Government. The Government

may order any deposition transcripts. The Government may seek to intervene in this action, for

good cause, at any time or to seek dismissal of this action.

       6.      All orders of this Court shall be sent to the Government by the relator.

       7.      Should the relator or defendants propose that this action be dismissed, settled, or

otherwise discontinued, the party or parties proposing such relief will solicit the written consent

of the Government before applying for Court approval.


Dated: New York, New York
       December 13, 2019


                                              SO ORDERED:



                                              HONORABLE JESSE M. FURMAN
                                              UNITED STATES DISTRICT JUDGE
